Citation Nr: 1825831	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-37 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to April 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2016, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  The Board notes during the hearing, the Veteran's representative raised the issue of entitlement to service connection for a left knee disorder.  That issue was denied by the RO in a September 2016 rating decision as no new and material evidence was received.  The issue was not appealed and is therefore not before the Board.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends her current right knee disorder is related to service.  In January 2014, she indicated that she injured her right knee during service and sought treatment due to extensive pain and being unable to bear weight.  Medical records show the Veteran underwent a December 2008 total right knee replacement.  The Veteran also contends that her right knee disorder is secondary to a left knee disorder.  However, as noted in the introduction, service connection is not in effect for a left knee disorder; thus, a theory of secondary service connection is not viable.  See 38 C.F.R. § 3.310.

The Veteran's service treatment records (STRs) show an in-service injury to the Veteran's left knee and complaints and treatment for both knees.  While the Veteran's left knee disorder is not presently on appeal, the in-service injury and treatment potentially impacted the Veteran's right knee.  A November 1977 STR showed the Veteran was taking the trash out when she fell on concrete and injured her left knee.  A later November 1977 STR indicated pain, swelling and tenderness of both knees following the fall.  A December 1977 STR noted knee pain and a January 1978 x-ray of the right knee indicated no abnormalities.

In connection with the claim, an April 2014 VA opinion was provided in which the reviewer determined the Veteran's right knee disorder is not related to service.  He stated the Veteran's military injury occurred 31 years prior to her right knee replacement which indicated osteoarthritis.  He noted it is not surprising there was osteoarthritis as the aging process alone impacts all joints negatively, and it is not possible to state unequivocally that the in-service injury evolved into osteoarthritis 31 years later without resorting to speculation.

The Board finds a VA examination is warranted to determine the etiology of the Veteran's right knee disorder.  The April 2014 VA medical opinion is not entirely persuasive as it did not address the Veteran's in-service injury or right knee treatment.  Moreover, no physical examination was conducted, which may better inform a medical opinion on the matter.

In light of the remand, updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records since May 2014.

2.  Then, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of her right knee disorder.  The claims file must be made available to the examiner for review.

The examiner should indicate the current right knee diagnosis.  Any necessary testing should be conducted.

The examiner should then provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the right knee disorder had its onset during, or is otherwise related to, the Veteran's service, to include the in-service knee complaints.

A complete rationale should be provided for any opinion reached.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

